Rule 424(b)(2) Registration No. 333-157642 Pricing Supplement dated January 18, 2012 (To Prospectus dated March 2, 2009 and Prospectus Supplement dated March 10, 2009) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP:89233P5W2 Principal Amount (in Specified Currency):$72,500,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price:100% Initial Trade Date:January 18, 2012 Original Issue Date:January 23, 2012 Stated Maturity Date:January 24, 2013 Initial Interest Rate:An interpolated LIBOR (as described below) determined on January 19, 2012 plus 0.20%, accruing from January 23, 2012 (long first coupon interpolated between 3 month and 4 month LIBOR) Interest Payment Dates:The 24th of each April, July and October, commencing on April 24, 2012, and on the Stated Maturity Date Net Proceeds to Issuer:$72,391,250 Agent:Toyota Financial Services Securities USA Corporation (“TFSS USA”) Agent’s Discount or Commission:0.15% Agent’s Capacity: [X] Agent [] Principal Calculation Agent:Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page:Reuters Index Currency:U.S. dollars If CD Rate or LIBOR Index Maturity:3 month Spread (+/-):+0.20% Spread Multiplier:N/A Maximum Interest Rate:N/A Minimum Interest Rate:N/A Initial Interest Reset Date:April 24, 2012 Interest Rate Reset Period:Quarterly Interest Reset Dates:Each Interest Payment Date Interest Rate Reset Cutoff Date:N/A Interest Determination Date:The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following, adjusted Business Days:New York and London Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination:$1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date:
